DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 5/17/22 as being acknowledged and entered.  By this amendment claims 1-20 are pending.  
Applicant’s submission of Affidavit under 37 CFR 1.131 as been received but is not applicable to the present application.  As stated in paragraph 1 above, the instant application, and its related CIP history, was filed on or after March 16, 2013 and therefor is examined under the first inventor to file (FITF) provisions of the AIA .  Affidavits under 37 CFR 1.131 are only used for cases prosecuted under pre-AIA  cases (MPEP 715.01).  Under FITF rules, Or-Bach et al. (US Patent 8,451,819) is considered a 102(a)(1) references because its publishing date is more than one year before the filing of the instant application and its related CIP history.  The rejection, can therefore not be overcome by perfecting foreign priority or invoking an exception under 102(b)(1).

Election/Restrictions
Applicant’s election without traverse of Figures 17A-E in the reply filed on 11/30/21 is acknowledged.  It is again noted by the examiner that there are claim limitations in claim 1 that are not described in the specification regarding the elected species and its associated figures, specifically transistor spacing of 8 microns, the oxide to oxide bonds, and the memory cells (1702) being over the processors (CPU).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US PGPub 2010/0264551).
Claim 1:  Farooq teaches (Fig. 2a-4) a 3D semiconductor device, the device comprising: a first level comprising first single crystal transistors (200); and a second level comprising second single crystal transistors (100), wherein said first level is overlaid by said second level, wherein a vertical distance from said first single crystal transistors to said second single crystal transistors is less than eight microns [0020], wherein said second level comprises a layer transferred and bonded level (120, 220), wherein said bonded level comprises oxide to oxide bonds [0016], wherein said first level comprises a plurality of processors [0002-0003, 0014], and wherein said second level comprises a plurality of memory cells [0002-0003, 0012], and where said plurality of memory cells are processed prior to said layer transferred (Fig. 2a-4).  It is noted that the limitation “transferred and bonded” and “and where said plurality of memory cells are processed prior to said layer transferred” are interpreted as a product by process claim limitations and are therefore not given patentable weight in the context of a product claim.  The use of bulk silicon, mono/poly/amorphous silicon are very common and interchangeable in the semiconductor device industry.
Claim 2:  Farooq teaches [0003] at least one of said plurality of memory cells comprises a charge trap type memory cell.  
Claim 5:  Farooq teaches (Fig. 7) first vertical connections and second vertical connections (306, 308) for connecting said first transistors to said second transistors, wherein said plurality of processors comprise a first processor and a second processor, wherein said first processor is connected to said first vertical connections, and wherein said second processor is connected to said second vertical connections.  
Claim 8:  Farooq teaches (Fig. 2a-4)  a 3D semiconductor device, the device comprising: a first level comprising first single crystal transistors (200); and36MonolithIC3D-NOR5con4 a second level comprising second single crystal transistors (100), wherein said first level is overlaid by said second level, wherein a vertical distance from said first single crystal transistors to said second single crystal transistors is less than eight microns [0020],  wherein said first level comprises at least one processor [0014],  wherein said second level comprises a layer transferred and bonded level (120, 220),  wherein said bonded comprises oxide to oxide bonds [0016], wherein said second level comprises a plurality of memory cells, and wherein at least one of said plurality of memory cells is a flash type memory cell, and where said plurality of memory cells are processed prior to said layer transferred (Fig. 2a-4).  It is noted that the limitation “transferred and bonded” and “and where said plurality of memory cells are processed prior to said layer transferred” are interpreted as a product by process claim limitations and are therefore not given patentable weight in the context of a product claim.
Claim 12:  Farooq teaches (Fig. 7) first vertical connections and second vertical connections (306, 308) for connecting said first transistors to said second transistors, wherein said first level comprises at least two processors, wherein said at least two processors comprise a first processor and a second processor, wherein said first processor is connected to said first vertical connections, and wherein said second processor is connected to said second vertical connections.  One of ordinary skill in the art would be able to interchange any type of memory (DRAM/Flash etc.) within the scope of the claim language as presented.
Claim 14:  Farooq teaches [0003] at least one of said plurality of memory cells is a charge trap type memory.  
Claim 15:  Or-Bach teaches (Col. 8-10) a 3D semiconductor device, the device comprising: a first level comprising first single crystal transistors (200);  and a second level comprising second single crystal transistors (100), 37MonolithIC3D-NOR5con4 wherein said first level is overlaid by said second level, wherein a vertical distance from said first single crystal transistors to said second single crystal transistors is less than eight microns [0020], wherein said first level comprises at least one processor [0014],  wherein said second level comprises a plurality of memory cells [0012] and wherein said second level comprises a layer transferred and bonded level [0016], and where said plurality of memory cells are processed prior to said layer transferred (Fig. 2a-4).  It is noted that the limitation “transferred and bonded” and “and where said plurality of memory cells are processed prior to said layer transferred” are interpreted as a product by process claim limitations and are therefore not given patentable weight in the context of a product claim.
Claim 16:  Farooq teaches [0003] at least one of said memory cells is a charge trap type memory cell.  
Claim 19:  Farooq teaches (Fig. 7) first vertical connections and second vertical connections (306, 308) for connecting said first transistors to said second transistors, wherein said first level comprises at least two processors, wherein said at least two processors comprise a first processor and a second processor, wherein said first processor is connected to said first vertical connections, and wherein said second processor is connected to said second vertical connections.
    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-7, 9-11, 13, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US PGPub 2010/0264551), as applied to claims 1, 8, and 15 above, and further in view of Kang et al. (US PGPub 2008/0205113)
Regarding claim 3, as described above, Farooq substantially reads on the invention as claimed, except Farooq does not teach said second level comprises at least four memory arrays, and wherein each of said at least four memory arrays is independently controlled.  Kang teaches [0006-0008, 0034-0035] the second level comprises at least four memory arrays, and wherein each of said at least four memory arrays is independently controlled to accommodate high and low speed operations in the same chip [0004]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Or-Bach to have had second level comprises at least four memory arrays, and wherein each of said at least four memory arrays is independently controlled to accommodate high and low speed operations in the same chip [0004] as taught by Kang.
Claim 4:  Kang teaches [0025, 0034-0036] said second level is customized for a specific application from a generic level.  
Claim 6:  Kang teaches [0025, 0034-0036] (Fig. 2) memory control lines, wherein each of said plurality of memory cells are controlled directly by at least two of said memory control lines.  
Claim 7:  Kang teaches (Fig. 2) the plurality of processors comprise at least four processors.  
Claim 9:  Kang teaches (Fig. 2) said first level comprises at least four processors.  
Claim 10: Kang teaches [0006-0008, 0034-0035] said second level comprise at least four memory arrays, and wherein each of said at least four memory arrays is independently controlled.  
Claim 11:  Kang teaches [0025, 0034-0036] said second level is customized for a specific application from a generic level.  
Claim 13:  Kang teaches [0025, 0034-0036] (Fig. 2) memory control lines, wherein each of said plurality of memory cells is controlled directly by at least two of said memory control lines.  
Claim 17:  Kang teaches (Fig. 2) first level comprises at least four processors.  
Claim 18:  Kang teaches [0025, 0034-0036] said second level is customized for a specific application from a generic level.  
Claim 20:  Kang teaches [0025, 0034-0036] (Fig. 2) memory control lines, wherein each of said plurality of memory cells are controlled directly by at least two of said memory control lines.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/15/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814